Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-3, 12, and 16-17 in the reply filed on 1/11/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US PG Publication 2018/0349682) in view of Du (US Patent 9,953,233) and Takano (JP 2001224430 A).

	Regarding Claim 1, Wong (US PG Publication 2018/0349682) discloses a living body detection method (liveness detection [0129]) that is performed by an electronic device (computer system 1500, Fig. 15, [0141]), the method comprising:
	obtaining an image (image frame 1200 Fig. 12A);
	performing key point detection (feature points, Figs. 4-6, 9-10, 12A, 12B, [0125]) on a biometric feature (mouth [0125]) corresponding to the to-be-detected object in the image (subject [0125]);
	constructing a constraint (mouth height and width [0128]) in the image (images in Figs. 12A, 12B) based on detected key points (points #1 - #15, Figs. 12A, 12B);
	capturing a shape change (change [0128]-[0129]) of the constraint (width-height ratio [0128]-[0129]);
	and determining the to-be-detected object as a spoof (used in liveness detection [0129]) when an abnormal deformation of the constraint box is captured or no key points are detected (width/height/ratio expected value, change amount, and threshold, Fig. 13; [0129]).
	Wong does not explicitly disclose, but Du (US Patent 9,953,233) teaches determining the to-be-detected object as a prosthesis (latex finger Fig. 9 second row; silicone fingers Fig. 9 third and fourth row, Column 13 lines 45-en) when an abnormal deformation of the constraint is captured (heightened consistency from image to image, Column 15 lines 59-61) or no key points are detected (low clarity/sharpness, Fig. 10 second row, Column 14 lines 31-60).
Wong does not explicitly disclose, but Takano (JP 2001224430 A) teaches wherein the constraint is a constraint box in the image (triangle 35 or 36, Fig. 2 [0013]-[0014]) (images in Figs. 12A, 12B) based on detected key points (chin, eye points, Fig. 2 [0013]-[0014]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the liveness detection of Wong by considering abnormal shape change because Du teaches that a temporal analysis stage can determine whether changes in the image information are similar to changes consistent with a live object (Column 2 lines 20-30). This is beneficial in detecting, e.g., latex replicas of an authorized user’s biometrics, which would otherwise pass authentication if temporal changes in the biometrics were not considered (Column 1 line 55 – Column 2 line 2).


	Regarding Claim 12, Wong (US PG Publication 2018/0349682) discloses a living body detection apparatus having processing circuitry that is configured to perform operations (Computer system Fig. 15, mobile device Fig. 16).
	The remainder of Claim 12 is rejected on the grounds provided in Claim 1.

	Regarding Claim 16, Wong (US PG Publication 2018/0349682) discloses an electronic device including a processor and a memory connected to the processor, the memory storing non-transitory computer-readable instructions that, when executed by the processor (Computer system Fig. 15, mobile device Fig. 16), cause the processor to perform the method according to claim 1 (Grounds in Claim 1).

	Regarding Claim 17, Wong (US PG Publication 2018/0349682) discloses a non-transitory computer-readable storage medium that stores a computer program, the computer program, when executed by a processor (Computer system Fig. 15, mobile device Fig. 16), causes the processor to perform the method according to claim 1 (Grounds in Claim 1).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US PG Publication 2018/0349682) in view of Du (US Patent 9,953,233), Takano (JP 2001224430 A), and Ionita (US Patent 10,592,728).

	Regarding Claim 2, Wong (US PG Publication 2018/0349682) discloses the method according to claim 1, wherein the capturing further comprises:
	obtaining shape data (e.g., ratio [0128]-[0129]) through calculation (e.g., division);
	comparing the shape data (e.g., ratio [0128]-[0129]) with a dynamic change range (expected parameters and thresholds from statistics [0129]).
Wong does not explicitly disclose, but Takano (JP 2001224430 A) teaches wherein the shape data (Z score based on deviation from average [0014]) is based on a shape of the constraint box (triangle 35 or 36, Fig. 2).
	Wong does not explicitly disclose, but Ionita (US Patent 10,592,728) teaches and capturing the abnormal deformation (similarity among signals 48, 68, 70,72, and 74 is below threshold, Column 16) of the constraint (signals derived from, Column 15 lines 59-65, points pt1, pt2, pt3, pt4, Figs. 16-18, Column 14 line 40 – Column 15 line 58) when the shape data falls outside the dynamic change range (similarity among signals 48, 68, 70,72, and 74 is below threshold, Column 16).
It would have been obvious to one of ordinary skill in the art before the application was filed to use a constraint box, as taught by Takano, to numerically describe a biometric feature of Wong because Takano teaches the position of morphological features of the face such as eyes and nose, in relation to the length of the face, provide distinguishing characteristics that discriminate and can be used to identify similarities and differences among faces [0006], making it useful in biometric authentication. 


	Regarding Claim 3, Wong (US PG Publication 2018/0349682) discloses the method according to claim 2.
Wong does not explicitly disclose, but Takano (JP 2001224430 A) teaches wherein the obtaining shape data further comprises:
	calculating a shape proportion value (Z score deviation from average [0014]) of the constraint box (triangle 35 or 36, Fig. 2) according to side lengths (measured values of triangle 35 or 36, Fig. 2 [0013]-[0014]) of a graphic that is depicted by the constraint box in the image (triangle 35 or 36, Fig. 2);
	and using the shape proportion value of the constraint box as the shape data (Z score for each face, [0014]).
It would have been obvious to one of ordinary skill in the art before the application was filed to use a constraint box, as taught by Takano, to numerically describe a biometric feature of Wong because Takano teaches the position of morphological features of the face such as eyes and nose, in relation to the length of the face, provide distinguishing characteristics that discriminate types of faces and can be used to identify similarities and differences among faces [0006], making it useful in biometric authentication. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9406212 B2 – Detecting live face Fig. 5

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485